                                  Case:19-03908-jtg                 Doc #:1 Filed: 09/16/19                Page 1 of 19

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Chhatrala Grand Rapids, LLC

2.   All other names debtor
     used in the last 8 years
                                  DBA Crowne Plaza Grand Rapids
     Include any assumed          NKA Bhogal Enterprises, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5700 East 28th Street SE                                        23415 Pleasant Meadow Road
                                  Grand Rapids, MI 49546                                          Diamond Bar, CA 91765
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.ihg.com/crowneplaza/hotels/us/en/grand-rapids/grrcp/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case:19-03908-jtg              Doc #:1 Filed: 09/16/19                      Page 2 of 19
Debtor    Chhatrala Grand Rapids, LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:19-03908-jtg                   Doc #:1 Filed: 09/16/19                     Page 3 of 19
Debtor   Chhatrala Grand Rapids, LLC                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case:19-03908-jtg                 Doc #:1 Filed: 09/16/19                   Page 4 of 19
Debtor    Chhatrala Grand Rapids, LLC                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 16, 2019
                                                  MM / DD / YYYY


                             X   /s/ Surinder Bhogal                                                      Surinder Bhogal
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Member and Manager




18. Signature of attorney    X   /s/ Mark H. Shapiro                                                       Date September 16, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mark H. Shapiro P43134
                                 Printed name

                                 Steinberg Shapiro & Clark
                                 Firm name

                                 25925 Telegraph Rd.
                                 Suite 203
                                 Southfield, MI 48033-2518
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     248-352-4700                  Email address      shapiro@steinbergshapiro.com

                                 P43134 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                          Case:19-03908-jtg                 Doc #:1 Filed: 09/16/19                        Page 5 of 19


 Fill in this information to identify the case:
 Debtor name Chhatrala Grand Rapids, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                MICHIGAN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Access Point                                                   Property located                               $10,426,199.81                          $0.00        $10,426,199.81
 Financial, Inc.                                                at 5700 28th St.
 1 Ravinia Drive                                                SE Grand Rapids,
 Suite 900                                                      MI and operating
 Atlanta, GA 30346                                              as a 3 and 4 story,
                                                                320 room full
                                                                service lodging
                                                                facility.
 Access Point                                                   Hotel equipment,                                 $4,839,225.17                         $0.00          $4,839,225.17
 Financial, Inc.                                                furniture, fixtures,
 1 Ravinia Drive                                                etc.
 Suite 900
 Atlanta, GA 30346
 American Hotel                                                                                                                                                           $14,951.31
 Register
 PO Box 206720
 Dallas, TX
 75320-6720
 AmTrust North                                                                                                                                                            $16,140.00
 America
 PO Box 6939
 Cleveland, OH
 44101-1939
 Cadillac Coffee                                                                                                                                                            $6,683.38
 Company
 PO Box 932249
 Cleveland, OH 44193
 Cascade Charter                                                                                                                                                          $48,309.00
 Twp.
 Kenneth B. Pierce,
 Treasurer
 2865 Thornhills Ave
 SE
 Grand Rapids, MI
 49546-7140




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case:19-03908-jtg                  Doc #:1 Filed: 09/16/19                       Page 6 of 19


 Debtor    Chhatrala Grand Rapids, LLC                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Cascade Rental                                                                                                                                                             $4,464.24
 Center
 6410 East Fulton
 Grand Rapids, MI
 49546
 DTE Energy                                                                                                                                                                 $3,964.29
 PO Box 740786
 Cincinnati, OH
 45274-0786
 Edward Don &                                                                                                                                                             $10,342.60
 Company
 2562 Paysphere
 Circle
 Chicago, IL 60674
 Gordon Food                                                    Trade debt                                                                                                $26,044.40
 Service
 PO Box 88029
 Chicago, IL
 60680-1029
 Alesia Renee Griffin                                                                                                                                                       $4,098.00
 18636 Robson St.
 Detroit, MI 48235
 HD Supply Facilities                                                                                                                                                       $8,567.94
 Maintenan
 PO Box 509058
 San Diego, CA
 92150-9058
 Intercontinental                                                                                                                                                       $148,063.77
 Hotel Group
 PO Box 101074
 Atlanta, GA
 30392-1074
 ITA Inc.                                                                                                                                                                   $6,535.80
 ITA Audio Visual
 Solutions
 PO Box 633194
 Cincinnati, OH
 45263-3194
 Kent County                                                                                                                                                              $23,827.97
 Treaurer
 300 Monroe NW
 PO Box Y
 Grand Rapids, MI
 49503
 Marshall Hotels &                                                                                                                                                        $61,360.21
 Resorts Inc.
 1315 South Division
 Street
 Salisbury, MD 21804




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case:19-03908-jtg                 Doc #:1 Filed: 09/16/19                        Page 7 of 19


 Debtor    Chhatrala Grand Rapids, LLC                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Otis Elevator                                                                                                                                                              $5,729.48
 Company
 PO Box 73579
 Chicago, IL
 60673-7579
 Quality Air Heating                                                                                                                                                        $8,021.08
 & Cooling
 3395 Kraft S.E.
 Grand Rapids, MI
 49512
 Shiva Management,                                              Property located                                 $2,088,027.40                         $0.00          $2,088,027.40
 Inc.                                                           at 5700 28th St.
 3276 Rosecrans St.                                             SE Grand Rapids,
 Ste. 204                                                       MI and operating
 San Diego, CA                                                  as a 3 and 4 story,
 92110                                                          320 room full
                                                                service lodging
                                                                facility.
 Traveling Teams                                                                                                                                                            $5,728.50
 PO Box 771954
 Detroit, MI
 48277-1954




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case:19-03908-jtg                   Doc #:1 Filed: 09/16/19                   Page 8 of 19

                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Chhatrala Grand Rapids, LLC                                                                               Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Surinder Bhogal                                                                                                                 member
 23415 Pleasant Meadow Road
 Diamond Bar, CA 91765


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Sole Member and Manager of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date September 16, 2019                                                     Signature /s/ Surinder Bhogal
                                                                                            Surinder Bhogal

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case:19-03908-jtg                  Doc #:1 Filed: 09/16/19       Page 9 of 19




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Chhatrala Grand Rapids, LLC                                                                 Case No.
                                                                                   Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Sole Member and Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       September 16, 2019                                         /s/ Surinder Bhogal
                                                                        Surinder Bhogal/Sole Member and Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 10 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             A & T SOFT WATER, INC.
             6450 SHEARER ROAD
             GREENVILLE MI 48838


             AAA
             AAA_ MAIL STOP 2
             1000 AAA DRIVE
             LAKE MARY FL 32746-5063


             ACCESS POINT FINANCIAL, INC.
             1 RAVINIA DRIVE
             SUITE 900
             ATLANTA GA 30346


             ACTION PLUMBING & MECHANICAL,
             1134 MORREN COURT
             WAYLAND MI 49348


             AIRGAS NATIONAL CARBONATION
             WELLS FARGO
             PO BOX 602792
             CHARLOTTE NC 28260-2792


             AIRGAS USA, LLC
             PO BOX 802576
             CHICAGO IL 60680


             MICHAEL D. ALMASSIAN
             KELLER & ALMASSIAN, PLC
             230 FULTON STREET, EAST
             GRAND RAPIDS MI 49503


             AMERICAN CONSUMER SHOWS
             6901 JERICHO TPKE.
             SUITE 250
             SOUTHOLD NY 11971-4626


             AMERICAN HOTEL REGISTER
             PO BOX 206720
             DALLAS TX 75320-6720


             AMTRUST NORTH AMERICA
             PO BOX 6939
             CLEVELAND OH 44101-1939
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 11 of 19



         ARROWWASTE, INC.
         PO BOX 828
         JENISON MI 49429


         AT&T
         PO BOX 5091
         CAROL STREAM IL 60197-5091


         BEST CLEANERS
         5925 D 28TH STREET
         GRAND RAPIDS MI 49546


         CADILLAC COFFEE COMPANY
         PO BOX 932249
         CLEVELAND OH 44193


         CASCADE CHARTER TWP.
         KENNETH B. PIERCE, TREASURER
         2865 THORNHILLS AVE SE
         GRAND RAPIDS MI 49546-7140


         CASCADE RENTAL CENTER
         6410 EAST FULTON
         GRAND RAPIDS MI 49546


         CHAMP SPORTS TRAVEL, LLC
         1760 DOROTHEA RD.
         BERKLEY MI 48072


         CLEAR CHANNEL AIRPORTS
         PO BOX 847247
         DALLAS TX 75284-7247


         COCA-COLA DISTRIBUTION
         PO BOX 809082
         CHICAGO IL 60680-9082


         COURTESY PRODUCTS
         PO BOX 840020
         KANSAS CITY MO 64184-0020


         COZZINI BROS., INC.
         350 HOWARD AVE.
         DES PLAINES IL 60018
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 12 of 19



         CURTIS EQUIPMENT CO.
         1410 W. MAIN
         PO BOX 209
         LOWELL MI 49331


         CUT ACRE LAWN CARE
         303 S. HARDWICK DR. SW
         GRAND RAPIDS MI 49548


         DELTA HOTELS- GRAND RAPIDS AIR
         3333 28TH STREET SE
         GRAND RAPIDS MI 49512


         DELTA LIGHTING PRODUCTS INC.
         2570 METROPOLITAN DRIVE
         FEASTERVILLE TREVOSE PA 19053


         DORMAKABA CANADA, INC.
         PO BOX 896502
         CHARLOTTE NC 28289-6502


         DOW JONES & CO.
         WALL ST JRNL OR BARRONS
         PO BOX 4137
         NEW YORK NY 10261-4137


         DTE ENERGY
         PO BOX 740786
         CINCINNATI OH 45274-0786


         EDWARD DON & COMPANY
         2562 PAYSPHERE CIRCLE
         CHICAGO IL 60674


         EXPERIENCE GRAND RAPIDS
         ATTN: ASSESSMENT
         171 MONROE AVE., NW SUITE 545
         GRAND RAPIDS MI 49503


         FIELD'S FIRE PROTECTION
         4303 40TH STREET SE
         PO BOX 5935
         GRAND RAPIDS MI 49512
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 13 of 19



         FISH WINDOW CLEANING
         PO BOX 723
         GRANDVILLE MI 49468


         GLSCO
         PO BOX 9
         NEW BALTIMORE MI 48047


         GORDON FOOD SERVICE
         PO BOX 88029
         CHICAGO IL 60680-1029


         GRAINGER
         DEPT. 886984364
         PALATINE IL 60038-0001


         GREEN HOME CLEANING & RESTORAT
         2952 FINGERS DRIVE NE
         GRAND RAPIDS MI 49525-1100


         GREENLEAF COMPACTION, INC.
         DEPT. #2008
         PO BOX 29661
         PHOENIX AZ 85038-9661


         ALESIA RENEE GRIFFIN
         18636 ROBSON ST.
         DETROIT MI 48235


         H. WRITERS LLC



         HD SUPPLY FACILITIES MAINTENAN
         PO BOX 509058
         SAN DIEGO CA 92150-9058


         G. WILSON HORDE, III
         BURR & FORMAN, LLP
         171 SEVENTEENTH ST., NW
         STE. 1100
         ATLANTA GA 30363


         HOSPITALITY WIFI
         520 E. MONTFORD AVENUE
         ADA OH 45810
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 14 of 19



         HOTEL CREDIT ASSOCIATION
         PO BOX 459
         GRAFTON IL 62037


         INNERWORKINGS
         ATTN. ACCOUNTS RECEIVABLE
         7503 SOLUTIONS CENTER
         CHICAGO IL 60677-7005


         INTERCONTINENTAL HOTEL GROUP
         PO BOX 101074
         ATLANTA GA 30392-1074


         INTERMEDIA.NET INC.
         PO BOX 398897
         SAN FRANCISCO CA 94139-8897


         ITA INC.
         ITA AUDIO VISUAL SOLUTIONS
         PO BOX 633194
         CINCINNATI OH 45263-3194


         KENT COUNTY TREAURER
         300 MONROE NW
         PO BOX Y
         GRAND RAPIDS MI 49503


         KINGSLAND ACE HARDWARE
         6549 28TH STREET SE
         GRAND RAPIDS MI 49546-6992


         LAWSON PRODUCTS, INC.
         PO BOX 809401
         CHICAGO IL 60680-9401


         LESLIE'S POOLMART, INC.
         PO BOX 501162
         SAINT LOUIS MO 63150-1162


         LIFESTYLES MEDIA GROUP, LLC
         PO BOX 51300
         PHOENIX AZ 85076
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 15 of 19



         M3 ACCOUNTING SERVICES, INC.
         1715 N BROWN ROAD
         BLDG A, SUITE 200
         LAWRENCEVILLE GA 30043


         MARSHALL HOTELS & RESORTS INC.
         1315 SOUTH DIVISION STREET
         SALISBURY MD 21804


         MARY FREE BED WHEELCHAIR & ADA
         ATTN: JEO PANTOJA
         235 WEALTHY ST. SE
         GRAND RAPIDS MI 49503


         MAURER'S TEXTILE RENTAL SERVIC
         PO BOX 515
         DEWITT MI 48820


         MICHIGAN SOCIETY OF ASSN EXECS
         1350 HASLETT ROAD
         EAST LANSING MI 48823


         MILTECH INC
         3776 DIVISION AVENUE
         WAYLAND MI 49348


         MODEL COVERALL SERVICE INC
         PO BOX 8037
         GRAND RAPIDS MI 49518


         MODEL FIRST AID SAFETY & TRAIN
         PO BOX 8037
         GRAND RAPIDS MI 49518


         MOOD MEDIA
         PO BOX 71070
         CHARLOTTE NC 28272-1070


         MY TBD SPORTS LLC
         PO BOX 664
         ANKENY IA 50021


         NICHOLS PAPER & SUPPLY CO.
         2647 MOMENTUM PLACE
         CHICAGO IL 60689-5326
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 16 of 19



         OFFICE DEPOT
         PO BOX 633301
         CINCINNATI OH 45263-3301


         OTIS ELEVATOR COMPANY
         PO BOX 73579
         CHICAGO IL 60673-7579


         PITNEY BOWES
         PO BOX 371896
         PITTSBURGH PA 15250-7896


         PM ENGRAVING COMPANY
         4621 CLYDE PARK SW
         WYOMING MI 49509


         PROFESSIONAL TRAVEL & DOLPHIN
         2850 THORNHILLS AVE SE
         GRAND RAPIDS MI 49546


         PSE EVENT HOUSING LLC
         DEPT. 5081
         PO BOX 4110
         WOBURN MA 01888-4110


         QUALITY AIR HEATING & COOLING
         3395 KRAFT S.E.
         GRAND RAPIDS MI 49512


         QUALITY DRAFT SYSTEMS
         3876 EAST PARIS SE
         UNIT 16
         GRAND RAPIDS MI 49512


         QUALITY POOL & SPA INC
         3100 BROADMOOR SE
         GRAND RAPIDS MI 49512


         QUORE SYSTEMS LLC
         5000 MERIDIAN BLVD., SUITE 400
         FRANKLIN TN 37067


         ROOMROSTER LLC
         PO BOX 4598
         CAROL STREAM IL 60197-4598
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 17 of 19



         ANDREA SHARP



         SHIVA MANAGEMENT, INC.
         3276 ROSECRANS ST.
         STE. 204
         SAN DIEGO CA 92110


         SIR SPEEDY
         4513 - A BROADMOOR SE
         GRAND RAPIDS MI 49512


         SITTING PRETTY GRAND RAPIDS LL
         7073 WILLARD AVE SE
         GRAND RAPIDS MI 49548


         SOC OF GOVT MTG PROFESSIONALS
         3337 DUKE ST.
         ALEXANDRIA VA 22314


         SONIFI SOLUTIONS INC
         PO BOX 505225
         SAINT LOUIS MO 63150-5225


         TEAM FINANCIAL GROUP INC
         650 THREE MILE RD NW
         SUITE 200
         GRAND RAPIDS MI 49544


         THE EMBROIDERY HOUSE INC
         HARDWOODS PRINT & ADVERTISING
         2688 EDWARD
         JENISON MI 49428


         TRAVELING TEAMS
         PO BOX 771954
         DETROIT MI 48277-1954


         USA TODAY
         PO BOX 677446
         DALLAS TX 75267-7446


         VISTAR
         PO BOX 784866
         PHILADELPHIA PA 19178-4866
Case:19-03908-jtg   Doc #:1 Filed: 09/16/19   Page 18 of 19



         VOSS LIGHTING
         ATTN: ACCOUNTS RECEIVABLE
         PO BOX 22159
         LINCOLN NE 68542-2159


         WEST MI HISPANIC CHAMBER OF CO
         2007 DIVISION AVE. S
         GRAND RAPIDS MI 49507


         WHITE STAR TOUR INC
         26 E. LANCASTER AVE.
         READING PA 19607


         WHITECAPS PROF BASEBALL
         PO BOX 428
         COMSTOCK PARK MI 49321


         WYOMING KENTWOOD AREA CHAMBER
         4415 BYRON CENTER AVE. SW
         WYOMING MI 49519
                                    Case:19-03908-jtg                  Doc #:1 Filed: 09/16/19        Page 19 of 19




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Chhatrala Grand Rapids, LLC                                                                 Case No.
                                                                                 Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Chhatrala Grand Rapids, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 16, 2019                                                   /s/ Mark H. Shapiro
 Date                                                                 Mark H. Shapiro P43134
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Chhatrala Grand Rapids, LLC
                                                                      Steinberg Shapiro & Clark
                                                                      25925 Telegraph Rd.
                                                                      Suite 203
                                                                      Southfield, MI 48033-2518
                                                                      248-352-4700 Fax:248-352-4488
                                                                      shapiro@steinbergshapiro.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
